 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     LORENE DEANDA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00261-LJO-SKO
12                      Plaintiff,
                                                      REQUEST FOR RULE 43 WAIVER OF
13    vs.                                             APPEARANCE; ORDER
14    LORENE DEANDA,
15                     Defendant.
16
17
18           Pursuant to Federal Rule of Criminal Procedure 43(b)(3), Lorene Deanda, having been
19   advised of her right to be present at all stages of the proceedings, hereby requests that this Court
20   permit her to waive his right to personally appear at all non-substantive proceedings. Ms. Deanda
21   agrees that her interests shall be represented at all times by the presence of her attorney, the Office
22   of the Federal Defender for the Eastern District of California, the same as if she were personally
23   present, and requests that this Court allow her attorney-in-fact to represent her interests at all times.
24   //
25   //
26   //
27   //
28
                                                     Respectfully submitted,
 1
 2   Date: March 25, 2019                         /s/ Original Signature on File
                                                  LORENE DEANDA
 3
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender
 6   Date: March 25, 2019                         /s/ Reed Grantham
                                                  REED GRANTHAM
 7                                                Assistant Federal Defender
                                                  Attorney for Defendant
 8                                                LORENE DEANDA
 9
10
11
12                                              ORDER
13            Defendant’s request for a waiver of appearance is granted. Pursuant to Rule 43(b)(3),
14   defendant’s appearance is waived at all non-substantive pretrial proceedings until further order of
15   the Court.
16
17   IT IS SO ORDERED.
18
19
     Dated:       March 25, 2019                                 /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27

28

     Deanda - Request for Rule 43 Waiver
                                                     2
